DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed January 13, 2021. Applicant elects both YROK-1 and YROK-2 strains. Claims 1, 3-6, 8-14 and 16-26 are pending. Claims 5, 14 and 21 are withdrawn from examination. Claims 1, 3, 4, 6, 8-13, 16-20 and 22-26, to the extent of both YROK-1 and YROK-2 strains, are examined in the instant application.  
Certified copies of Applicant’s foreign priority documents have been received. However, no certified English translation of Applicant’s foreign priority benefit applications has been submitted.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is made FINAL.  
Claim Objections
2. 	Claims 16 and 22 are objected to because of the following: 
	In claim 16, line 6, “the” should be inserted before “PERK13 gene”.
	In claim 22, there are two recitations of “Oryza sativa Japonica Group”, “Setaria italic”, “Brassica napus” and “Vitis vinifera”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1, 3, 4, 6, 8-13, 16-20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1 and 16, the metes and bounds of “NCBI Gene ID: At1g70460” are unclear because NCBI Gene ID numbers in websites are subjected to updates and changes. This is an improper incorporation by reference. Additionally, 60% sequence identity to an NCBI Gene ID sequence which is subjected to updates and changes cannot be determined. Applicant may consider amending Applicant’s disclosure to include the sequence associated with said NCBI Gene ID number at the time of filing of the instant application, and replacing the NCBI Gene ID number in the claims with a SEQ ID NO. Applicant traverses primarily that sequence alterations or updates can be tracked and some issued U.S. patents recite NCBI numbers. Applicant’s traversals have been considered but are deemed unpersuasive because it is unclear which version of the NCBI sequence is being claimed for the PERK13 gene and the 60% sequence identity. Furthermore, each application is examined on its own merits. The issued patents are not examined in the instant application. As such, the Office cannot comment on how their disclosures would compare to the instant application’s disclosure.
	In claim 8, “overexpresses” is a relative term lacking a comparative basis. It is unclear what level of expression constitutes “overexpresses”. Applicant traverses that “overexpression” is described in paragraph [0004] of the application. Applicant’s traversal has been considered but is deemed unpersuasive because paragraph [0004] 
In claims 1 and 16, it is unclear whether “an extracellular domain” applies only to the PERK13 protein or also to the orthologous protein. It is suggested “of” be inserted before “the orthologous protein” in line 10. 
	In claims 25 and 26, YROK-1 and YROK-2 strains are not art-recognized terms. Additionally, it is unclear whether the recitations within the parentheses are intended to be claim limitations. It is suggested the parentheses be deleted.
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
4. 	Claims 1, 3, 4, 6, 8-13, 16-20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id. Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
The claims lack adequate written description because Applicant does not adequately describe the PERK13 gene having NCBI Gene ID: At1g70460, an 
As stated in the 35 USC 112(b) above, PERK13 gene having NCBI Gene ID: At1g70460 is not adequately defined because sequences are subjected to updates, and it is unclear which version of the NCBI gene sequence is being referenced. No structure of the PERK13 gene and protein sequence is disclosed. One skilled in the art cannot predict the structure of the claimed PERK13 sequence or ortholog sequences having 60% sequence identity to said sequence. Because the reference sequence is not adequately described, ortholog sequences having 60% sequence identity to said reference sequence are also not adequately described. 
The specification states there are three tomato (Solanum lycopersicum) genes having 60% sequence identity to the PERK13 gene of A. thaliana: SlPERK9b, SlPERK10 and SlPERK9a (p. 30). However, the structures of the A. thaliana PERK13 gene and the three tomato genes are not disclosed. Applicant discloses SEQ ID NO:10, which Applicant identifies as a partial PERK13 gene from rice (Oryza sativa). Absent of a disclosure of the PERK13 gene sequence, one skilled in the art cannot predict the structures of sequences having 60% sequence identity to an undisclosed sequence. Furthermore, even if somehow a population of sequences having 60% sequence identity to the PERK13 gene can be envisaged, one skilled in the art cannot predict which sequences within the 60% population are ortholog genes having “the function A. thaliana PERK13 gene, or that any sequence having 60% sequence identity to the A. thaliana PERK13 gene would have the recited function. This function is not disclosed as being exclusive to the PERK13 gene and its orthologs. Applicant does not disclose a common structure or motif shared among PERK13 and its ortholog genes. Ortholog genes evolved from a common ancestral gene, however, it is highly unpredictable how they structurally differ. PERK13 gene or ortholog genes for the plants in claims 12, 13 and 22 are not disclosed. Applicant provides no evidence they are known in the prior art and have at least 60% sequence identity to the NCBI Gene ID: At1g70460 sequence. One skilled in the art cannot predict their structures from the undisclosed NCBI Gene ID: At1g70460 sequence or solely from its function. The Federal Circuit stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP Section 2163, 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

In the instant application, no PERK13 gene/protein sequence or its orthologs is disclosed. The PERK13 and its ortholog genes are described only by a reference NCBI gene ID, which is subjected to updates, and its functional characteristic to promote influx of sodium ion into plant cells, without any known or disclosed correlation between said function and the structure of the sequence. Thus, the PERK13 gene having NCBI Gene ID: At1g70460 and its orthologous genes having 60% sequence identity to the NCBI Gene ID: At1g70460 sequence lack adequate written description.
Further, the claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Moreover, the claims encompass genes from other sources which are not known or disclosed. Applicant does not disclose a representative number of gene sequences encompassed by the claims. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants and allelic variants of PERK13 gene/protein and orthologous genes/proteins from other sources, absent further guidance. Applicant fails to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features 
With regard to a substance which binds to an extracellular domain of the PERK13 protein or orthologous protein, the specification states “The antagonist of PERK13 means a substance that binds to the extracellular domain of PERK13 and thereby inhibits the ligand of PERK13 from binding to PERK13” (p. 13, lns. 10-12). However, the specification does not describe or identify said substance or the target extracellular domain. As stated above, there is no disclosure of the structure or sequence of the binding region on a plant cell that promote the influx of sodium ions. The specification further states that the antagonist may be any of a chemical compound, one or more microorganisms, and a secretion from one or more microorganisms (p. 13, lns. 18-20). Given the virtually ad infinitum number of possible chemical compounds, microorganism and secretions, one skilled in the art would not be able to predict which chemical compound(s), microorganism(s) or their secretion(s) are the substance(s) which would bind and suppress/inhibit the function of the PERK13 protein. In Example 4, Applicant states that wild-type A. thaliana were placed into contact with soil microorganisms in increasing sodium concentrations, and the microorganisms obtained in the third and highest concentration of sodium (3% by mass) were recovered and identified by its 16s rDNA genomic sequence. Applicant discloses that two types of 16s rDNA (YROK-1 strain and YROK-2 strain) were identified, and they were shown to have 98.89% sequence homology to Paenarthrobacter nitrogua jacolicus and 97.14% sequence identity to Arthrobacter psychrochitiniphilus, respectively. Example 4 and P. nitrogua jacolicus and A. psychrochitiniphilus which uniquely have the ability to produce the observed results. It is highly unpredictable which other microorganisms or secretions would have the same effect when contacted with the root surface of plants. These two strains are not representative of the microorganisms, substances or chemical compounds which are encompassed by the claimed method, as no other microorganism, substance or compound is disclosed, and no properties which make them uniquely qualified for producing the observed results are disclosed. The limitation of “chemical compound” does not allow one skilled in the art to predict the structure of the desired chemical compound from a virtually ad infinitum list of possible chemical compounds that would 
The plants recited in the claimed methods lack adequate written description because there is no evidence that the results obtained in A. thaliana is reproducible in other claimed plants. Examples 6 and 7 are directed to producing PERK13 function-deficient mutant tomato and rice, respectively. However, there is no disclosure whether the microbes which were placed in contact with A. thaliana roots would produce the same results in the tomato, rice, or any other plant. The state of the art recognizes that the interactions between a symbiotic microorganism and a plant root is highly specific, such as rhizobia and legume roots. It is unpredictable that the microbes would produce the same result in other plants. A. thaliana is not representative of all plants, both monocots and dicots. It is unpredictable which substance(s), microorganism(s) or their secretion(s) can be practiced in the claimed method with which plant(s). 
YROK-1 and YROK-2 strains lack adequate written description because they are described by partial sequences having SEQ ID Nos. 3 and 4. One skilled in the art cannot predict the genomic structures of these strains from the disclosure of their partial sequences. As YROK-1 and YROK-2 are not art-recognized terms, and their structures are not fully disclosed, YROK-1 and YROK-2 strains lack adequate written description.
	Accordingly, for the reasons set forth above, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at 
	Applicant traverses primarily that Exhibit 12 (Hwang et al.) discloses that poplar and rice RHS10 orthologs share the conserved root hair-inhibitory function; Fig. S4 of Exhibit 13 (Suppl. data published with Exhibit 12) shows the phylogenetic relation of PERKs; Exhibit 14 (sequence alignment) discloses Arabidopsis RHS10 and orthologous protein from rice has 45% alignment; Fig. 1 of Exhibit 15 (Borassi et al.) discloses PERK proteins possess extension-like motifs that is the target extracellular domain in the present invention; and Exhibit 16 (Jose et al., published in 2020) discloses that identification of the function plays the key role in suppressing or inhibiting the function of the transmembrane receptor-like kinases and thus the identification of antagonists is secondary and less difficult to do.  
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. None of the Exhibits addresses PERK13 or identifies PERK13 or PERK13 orthologs, their extracellular domains, a substance that binds to the extracellular domain, and plants having improved salt tolerance. Exhibits 12 and 13 are not persuasive because they do not address any of the issues raised above. It is unclear that Arabidopsis RHS10 is PERK13 NCBI Gene ID: At1g70460, or that rice and poplar RHS10 are PERK13 orthologs having 60% sequence identity to NCBI Gene ID: At1g70460. Hwang teaches RHS10 is a negative modulator of Arabidopsis root hair growth, while Applicant discloses that PERK13 has the function of increasing influx of sodium ions into plant cells. These are clearly two different functions. Exhibit 14 cannot be considered because it has not been submitted. Exhibit 15 is unpersuasive because it (3-5) motif of Borassi is the extracellular domain that binds to the substance, as Borassi does not teach that binding to this motif inhibits PERK13 function. Borassi teaches cell surface proteins of PERKs in general, and it is unclear that Applicant’s PERK13 shares this motif with other PERKs. Moreover, the claims are not limited to any particular motif or sequence structure. Exhibit 16 is unpersuasive because even though it recognizes the importance of a transmembrane receptor, it does not disclose the structure of the extracellular domain. It is unclear whether receptor-like kinases (RLKs) are PERKs, and more particularly, would encompass PERK13. Contrary to Applicant’s assertion, Jose does not state or suggest that “the identification of antagonists or the like is secondary and involves much less difficulty”. Neither the state of the prior art nor Applicant’s disclosure teaches that non-specific binding by any molecule to the extracellular domain is sufficient to suppress influx of sodium ions into plant cells. In fact, Applicant’s Example 4 shows the specific symbiotic relationship between YROK-1 and YROK-2 strains and Arabidopsis root hairs for improving the plant’s salt tolerance. Accordingly, the rejection is maintained.
5. 	Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d)    the viability of the biological materials at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposits will be replaced if it should ever become unviable.
The specification and claims must be updated to include the deposit information. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
6.	Claims 1, 3, 4, 6, 8-13, 16-20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
Applicant’s disclosure is as set forth above. Because the claimed invention is not adequately described for the reasons discussed above, one skilled in the art cannot make and use the claimed invention without undue experimentation. 
As stated above, the PERK13 gene and ortholog gene sequences are not fully disclosed, as the structure of the NCBI Gen ID: At1g70460 sequence is subjected to changes and updates. One skilled in the art would not be able to suppress or inhibit the function of an undisclosed target sequence without resorting to random trial and error requiring undue experimentation. 
Subsequently, 60% sequence identity to an undisclosed sequence is not enabled because one skilled in the art would not be able to determine what sequence structures are encompassed by the 60% sequence identity. No PERK13 gene sequence or ortholog gene having 60% sequence identity to the PERK13 gene sequence is disclosed. Orthologs evolved from a common ancestral gene, however, their structures 
The “substance” in the claims encompass any chemical compound, any microorganism(s), and any secretion(s) from one or more microorganisms (p. 13, lns. 18-20). The chemical compound scope encompasses both naturally occurring and synthetic. The specification defines an antagonist of PERK13 as a substance that binds to the extracellular domain of PERK13 and thereby inhibits the ligand of PERK13 from binding to PERK13 (p. 13). However, said substance and extracellular domain are not disclosed. To require one skilled in the art to test an ad infinitum number of chemical compounds, microorganisms, combinations of microorganisms, different secretions from a microorganism, and combinations of different secretions from different microorganisms, and somehow match a substance from this ad infinitum list to an undisclosed extracellular domain of PERK13 or of an orthologous protein to produce a desired outcome is an invitation to experiment requiring excessive and undue experimentation. No guidance or working example is disclosed for the substance or 
With regard to claim 6, a mutation to decrease or disrupt function of its PERK13 gene is not enabled because in addition to the lack of disclosure of the PERK13 gene, Applicant does not disclose a mutation that would decrease or disrupt function of a plant’s PERK13 gene. The scope of the claim encompasses a mutation to a precursor gene, transcription factor or enzyme involved in the biosynthesis of PERK13, thereby decreasing or disrupting function of the PERK13 gene. Neither the state of the prior art nor Applicant’s disclosure teaches such a precursor gene, transcription factor or enzyme. Accordingly, Applicant has not enabled mutations for decreasing or disrupting function of its PERK13 gene as commensurate in scope with the claim without undue experimentation. 
Additionally, the claimed scope encompasses all plants. However, Applicant’s working examples are directed to A. thaliana only. No other plant has been shown to have improved salt tolerance from exposure to the YROK-1 and YROK-2 strains of P. nitrogua jacolicus and A. psychrochitiniphilus, respectively, or any other microorganism. Applicant discloses that tomato and rice have the PERK13 gene or ortholog gene, but it Arabidopsis (Example 4). Neither Applicant’s disclosure nor the state of the prior art teaches YROK-1 and YROK-2 have a symbiotic relationship with other plants. The state of the art recognizes that plant roots and microorganism interactions are highly specific. Applicant has not provided evidence to the contrary. It is not known what plant / microorganism(s) combination would produce the desired result. There is no evidence that the strains found in the collected soil in Okinawa prefecture would be present in other soils, or that the method of increasing the salt concentrations to identify the symbiotic microorganism as in Example 4 would reliably produce the symbiotic microorganism for another test plant. 
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Applicant traverses primarily that the PERK13 protein or the orthologous protein is clear, the target function is clear, and therefore those having ordinary skill in the art can readily screen a substance that has an ability to bind to an extracellular domain of the PERK13 protein or the orthologous protein to suppress influx of sodium ions into plant cells without undue experimentation. 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. As stated above, the structure of the PERK13 protein disclosed by NCBI Gene ID number is insufficient, and one skilled in the art cannot determine what sequences having 60% sequence identity to the NCBI Gene ID number are PERK13 orthologs having the same function without undue experimentation. ad infinitum list of substances for binding to an undisclosed target extracellular domain of an undisclosed protein specifically in a manner that would suppress influx of sodium ions into any plant cell without excessive burden and undue experimentation. Accordingly, the rejection is maintained.
Conclusion
7. 	No claim is allowed.    
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663